Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al., CN 107731883A (refer to Fang et al., US2020/0083489 for the English version). 
Regarding claim 1, Fang teaches (fig. 9 and related text). (Original) an organic light-emitting diode (OLED) device (200), comprising: a substrate (10); a thin film transistor (TFT, substrate 10 contains TFT and circuit layers) circuit layer; a plurality of spacers (30), wherein the spacers are spaced from each other and are disposed on the TFT circuit layer (10); a plurality of auxiliary cathode layers (22), wherein the auxiliary cathode layers are disposed on the spacers (fig. 9); a plurality of anode layers (21), wherein the anode layers are disposed on the TFT circuit layer (10) and are disposed between the spacers (fig. 9); a plurality of organic light-emitting device layers (40, note 40 contains several layers formed sequentially, hole injection layer, hole transport layer, light emitting layer, electron transport layer and electron injection layer [0112], Fang 2020), wherein the organic light-emitting device layers are disposed 
Regarding claim 2, Fang teaches the auxiliary cathode layers are a plurality of nanosilver lines (grid shape hence lines) which are made of nanosilver ([0101], Fang 2020).  
Regarding claim 5, Fang teaches materials of the anode layers comprise indium tin oxide (ITO) ([0126], Fang 2020).  
Regarding claim 6, Fang teaches a material of the cathode layer comprises Mg and Ag ([0139], Fang 2020).  
Regarding claim 8, Fang teaches the organic light-emitting device layers comprise a hole injection layer, a hole transport layer, and an organic light-emitting layer (40 contains several layers formed sequentially, hole injection layer, hole transport layer, light emitting layer, electron transport layer and electron injection layer [0112], Fang 2020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fang.

Regarding claims 3, Fang does not explicitly teach widths of the nanosilver lines are less than or equal to 35µm or are 30µm.
Parameters such as width of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the width of the nanosilver lines as claimed in order to make an OLED display that requires such dimension.
 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kuwahara et al., US 2007/0132368
Regarding claim 7, Fang does not explicitly teach materials of the spacers comprise hydrophobic resin.
Kuwahara teaches spacers/partition structures (32) using materials with higher resistance to absorption of water (hydrophobic [0130]-[0132]) like fluorocarbon resin) in order make an OLED having high characteristics [0012].
Fang and Kuwahara are analogous art because they both are directed the same endeavor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang with Kuwahara because they are from the same field of endeavor.  
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to include the hydrophobic resin as taught by Kuwahara in the structure of Fang 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811